J-A16032-20

                                  2020 PA Super 249

    D.Q.                                       :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                      Appellant                :
                                               :
                                               :
                 v.                            :
                                               :
                                               :
    K.K., J.M. AND SCHUYLKILL COUNTY           :
    CHILDREN AND YOUTH SERVICES                :
    AGENCY                                     :     No. 124 MDA 2020

                Appeal from the Order Entered December 18, 2019
                in the Court of Common Pleas of Schuylkill County
                       Civil Division at No(s): S-1451-2019


BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

OPINION BY MUSMANNO, J.:                           FILED OCTOBER 15, 2020

           D.Q. (“Maternal Grandmother”) appeals from the December 18, 2019,

Order (the “Custody Order”) denying her request for legal custody and

primary physical custody of her three dependent, minor grandchildren, D.M.

(a female, born in June 2017); B.M. (a male, born in April 2018); and L.M.

(a female, born in November 2019) (collectively, the “Children”), and

dismissing, without prejudice, her Custody Complaint.           The Custody Order

further directs that Maternal Grandmother shall complete an Interstate

Compact Placement of Children (“ICPC”)1 Request in the State of New




____________________________________________


1   62 P.S. § 761.
J-A16032-20


Hampshire,2 to be followed by the Schuylkill County Children and Youth

Services (“CYS” or the “Agency”) participating in a review hearing in the

Juvenile Division of the Court of Common Pleas of Schuylkill County to

further consider Maternal Grandmother’s request.      Additionally, the Order

provided that Maternal Grandmother and the Children’s parents, K.K.

(“Mother”) and J.M. (“Father”) (collectively, the “Parents”), shall continue

supervised visits with the Children at CYS’s offices in Pottsville, Schuylkill

County, on the same basis that they currently visit with the Children, until a

review hearing is scheduled in the Juvenile Division of the Court of Common

Pleas of Schuylkill County, in accordance with the dependency Order dated

July 8, 2019 (the “Dependency Order”). We affirm.

       On July 30, 2019, Maternal Grandmother filed a Complaint for custody

in Schuylkill County, seeking legal and primary physical custody of the

Children.     On November 26, 2019, the trial court held an evidentiary

hearing, at which Mother testified on her own behalf and CYS presented the

testimony of its caseworker, Tabitha Dusel (“Dusel”).3         Based on the



____________________________________________


2Maternal Grandmother formerly resided in Schuylkill County, Pennsylvania,
and currently lives in New Hampshire.

3 The Children’s guardian ad litem (“GAL”) for the dependency proceedings,
Timothy Pellish, Esquire, was present but did not participate in questioning
any witnesses, as he did not serve as the Children’s GAL in the custody
action. N.T., 11/26/19, at 4.



                                           -2-
J-A16032-20


testimonial and documentary evidence, the trial court set forth the factual

background and procedural history of this appeal as follows:

     1. The Agency became involved with the [P]arents and
     ultimately, by Order dated April 18, 2019, the [C]hildren were
     found dependent. After a protective order was unsuccessful, the
     conditions continued to deteriorate to the point [the
     Dependency] Order removed the [C]hildren from the [P]arents[,]
     thereby warranting the [C]hildren being placed in foster care
     through the Agency[,] where they remain to this day.

     2. The instant Complaint was filed August 1, 2019, after
     [Maternal Grandmother] had come forward as a possible
     resource.      [Maternal Grandmother] has moved from
     Pennsylvania to New Hampshire[,] where she now lives alone.

     3. After [Maternal Grandmother] … testified, [was] cross-
     examined[,] and [her counsel rested her case], the Agency
     presented the testimony of [Dusel]. [] Dusel was familiar with
     [P]arents and introduced the business records of the Agency[,]
     and testified about the Agency’s extensive history with [Maternal
     Grandmother] when she resided in Schuylkill County.

     4. [] Dusel verified [Maternal Grandmother’s] history with the
     Agency[,] and [Dusel’s] recent dealings and contacts with
     [Maternal Grandmother] and the [P]arents. The Agency was
     involved with [Maternal Grandmother] in 2007 concerning
     housing instability[,] and [she] was uncooperative with the
     Agency.

     5. In 2008, there was suspected drug activity involving
     [Maternal Grandmother,] and[,] in 2009[,] there were concerns
     with Mother’s physical health as a minor while living with
     Maternal Grandmother…. As a minor, the Agency’s records
     revealed that Mother appeared to be constantly ill and was not
     current with regard to her medical issues.

     6. In 2011, Mother complained to the Agency that [Maternal
     Grandmother and Maternal Grandmother’s] then[-]paramour
     were fighting constantly[,] and [Maternal Grandmother] was
     possibly under the influence[,] and again [the Agency was
     concerned about] whether Mother was current with her juvenile


                                    -3-
J-A16032-20


     medical needs[,] while [Maternal Grandmother] refused drug
     screens.

     7. Later, in 2012 and 2013[,] … there were truancy referrals
     concerning Mother while in [Maternal Grandmother’s] care[,]
     and[,] in February 2014[,] [Maternal Grandmother’s] children[,]
     including Mother[,] were declared dependent for truancy.

     8. The parties all agree that B.M. has respiratory medical issues
     requiring breathing treatments, and is seen routinely and for
     emergency visits presently at the Lehigh Valley Hospital – Cedar
     Crest Campus, Lehigh County.

     9. The [P]arents support [Maternal Grandmother’s] request to be
     the primary custodian of the [C]hildren.

     10. The Agency filed shelter care [A]pplications on June 19,
     2019[,] seeking [the] placement of D.M. and B.M.[,] by which
     the [c]ourt transferred custody to the Agency on July 8, 2019.

     11. [Maternal Grandmother] came forward as a resource
     requesting custody. [Maternal Grandmother] was advised that
     an [ICPC] Request would need to occur in order for [Maternal
     Grandmother] to receive custody through the [ICPC] process
     because of [Maternal Grandmother’s] residing in New
     Hampshire.

     12. Thereafter, [Maternal Grandmother] filed the instant Custody
     Complaint[,] whereupon a custody conference occurred on
     August 29, 2019, but the Agency was unable to conciliate
     without the completion of the [ICPC] Request.

     13.   While   processing   the   [ICPC]   Request,   [Maternal
     Grandmother] informed the Agency that [she] wished to be a
     formal kinship provider for the [C]hildren[,] thereby requiring
     [Maternal Grandmother] to be approved as a paid foster parent.
     This request was then withdrawn later by [Maternal
     Grandmother].

     14. The [P]arents appeared, but did not testify[,] nor were they
     cross[-]examined, but acknowledged that they support [Maternal
     Grandmother’s] request for full custody.




                                   -4-
J-A16032-20


     15. The [P]arents have since also left Schuylkill County and have
     moved to New Hampshire in close proximity to [Maternal
     Grandmother’s] residence. Indeed[,] they initially stayed with
     [Maternal Grandmother] at her home in New Hampshire.
     Likewise, [Maternal Grandmother’s] son also moved to New
     Hampshire where [Maternal Grandmother] resides. [Maternal
     Grandmother’s] son also had drug issues[,] which were
     acknowledged by [Maternal Grandmother]. The [P]arents have
     been traveling from New Hampshire to Pottsville, Pennsylvania[,]
     along with [Maternal Grandmother,] to visit with the [C]hildren
     bi-weekly, on Saturdays, for four hours.         Saliently, at the
     conclusion of the November [ ], 2019 visit, Mother went into
     labor and gave birth to L.M. at the Hazleton General Hospital in
     Luzerne County.

     17. The Agency assumed emergency custody of L.M., and L.M.
     was placed in the same foster home with her older siblings. All
     three children are quite young, and the [P]arents acknowledge
     that they continue to use methamphetamines, have tested
     positive in [the] past[,] and continue to test positive for
     methamphetamines.

     18. Because Maternal Grandmother’s residence is in New
     Hampshire along with her children, the Agency has been unable
     to perform an assessment of [Maternal Grandmother’s] home.

Trial Court Opinion, 12/18/19, at 3-6.

     The trial court made the following conclusions of law:

     1. [] Maternal Grandmother has standing to pursue physical
     custody of [the [Children] pursuant to 23 Pa.C.S.A.
     § 5324(3)(iii)(A).

     2. [CYS] is required to complete an [ICPC] Request when
     considering resources out[-]of[-]state. The ICPC process is not
     yet completed in this matter.

     3. Schuylkill County [CYS] presently has custody of the
     [C]hildren pursuant to a dependency finding and placement into
     Agency foster care on July 8, 2019.

     4. [Maternal Grandmother’s] home may be sufficient[;]
     however[,] it is concerning to the [c]ourt that [Maternal

                                    -5-
J-A16032-20


      Grandmother] was unable to recognize the ongoing drug use by
      the [P]arents when they relocated to the State of New
      Hampshire.

      5. The need for stability and continuity in the [Children’s]
      education, family life and community life is salient. At this
      juncture it can best be provided by the Agency.

            It is the [trial court’s] opinion that [Maternal
      Grandmother’s] request for legal and physical custody of the
      [C]hildren must be denied[,] and the Complaint dismissed
      without prejudice. We further find that it is in the best interest
      of the [C]hildren that they remain in placement with [CYS] under
      [the Dependency Order].

Trial Court Opinion, 12/18/19, at 12-13.

      On December 18, 2019, the trial court entered the Custody Order.

The Custody Order directed Maternal Grandmother to complete the ICPC

request in New Hampshire, followed by the Agency conducting a judicial

review hearing, in the Juvenile Division of the Court of Common Pleas of

Schuylkill County, to further consider her request for custody. Additionally,

the Custody Order provided that Maternal Grandmother and Parents shall

continue with supervised visits with the Children at CYS’s offices in Pottsville,

Pennsylvania, on the same basis that they currently visit, until a judicial

review hearing is scheduled in accordance with the Dependency Order. On

January 16, 2020, Maternal Grandmother filed a timely Notice of Appeal,




                                      -6-
J-A16032-20


along with a Concise Statement of errors complained of on appeal, pursuant

to Pa.R.A.P. 1925(a)(2)(i) and (b).4

       On appeal, Maternal Grandmother raises the following issues:

       (A) Whether the trial court committed an abuse of discretion and
       an error of law by failing to award Maternal Grandmother sole
       legal and sole physical custody of the minor [C]hildren by
       misapplying and/or failing to properly analyze the custody
       factors set forth in 23 Pa.C.S.A. § 5328(a)[?]

       (B) Whether the trial court erred in dismissing Maternal
       Grandmother’s Complaint after finding that she had standing to
       pursue custody of the [Children] pursuant to 23 Pa.C.S.A.
       § 5324(3)(iii)(A)[?]

Maternal Grandmother’s Brief at 6.5

       In custody cases under the Child Custody Act, 23 Pa.C.S.A. §§ 5321-

5340, our standard of review is as follows:

             We review a trial court’s determination in a custody case
       for an abuse of discretion, and our scope of review is broad.
       Because we cannot make independent factual determinations,
       we must accept the findings of the trial court that are supported
       by the evidence.     We defer to the trial [court] regarding
       credibility and the weight of the evidence. The trial [court]’s
       deductions or inferences from its factual findings, however, do
       not bind this Court. We may reject the trial court’s conclusions
____________________________________________


4 Maternal Grandmother also filed a Motion for reconsideration on January
16, 2020. The trial court denied reconsideration in an Order dated and
entered on January 17, 2020.

5 While Maternal Grandmother stated her issues somewhat differently in her
Concise Statement, we find that she has sufficiently preserved them for our
review. See Krebs v. United Refining Company of Pa., 893 A.2d 776,
797 (Pa. Super. 2006) (holding that an appellant waives issues that are not
raised in both [her] concise statement of errors complained of on appeal and
the statement of questions involved in [her] brief on appeal).



                                           -7-
J-A16032-20


      only if they involve an error of law or are unreasonable in light of
      its factual findings.

C.A.J. v. D.S.M., 136 A.3d 504, 506-07 (Pa. Super. 2016) (citation

omitted). Additionally,

      [t]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge
      gained by a trial court in observing witnesses in a custody
      proceeding cannot adequately be imparted to an appellate court
      by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (citation

omitted).

      Maternal Grandmother contends that, despite properly finding that she

had standing to pursue her Custody Complaint, the trial court improperly

dismissed her Custody Complaint. See Maternal Grandmother’s Brief at 13-

23. She argues that the trial court abused its discretion and erred when it

weighed and considered the custody best interest factors. Id. Additionally,

Maternal Grandmother asserts that the trial court improperly directed her to

participate in the dependency proceedings, through the ICPC, as a

placement option for the Children in New Hampshire. Id.

      In any custody case, the primary concern is the best interest of the

child. See 23 Pa.C.S.A. §§ 5328, 5338; see also W.C.F. v. M.G., 115 A.3d

323, 326 (Pa. Super. 2015). In assessing the child’s best interest, the trial

court must consider the best interest factors, set forth in Section 5328(a) as

follows:

                                     -8-
J-A16032-20


     § 5328. Factors to consider when awarding custody

     (a) Factors.—In ordering any form of custody, the court shall
     determine the best interest of the child by considering all
     relevant factors, giving weighted consideration to those factors
     which affect the safety of the child, including the following:

       (1) Which party is more likely to encourage and permit
       frequent and continuing contact between the child and
       another party.

       (2) The present and past abuse committed by a party or
       member of the party’s household, whether there is a
       continued risk of harm to the child or an abused party and
       which party can better provide adequate physical
       safeguards and supervision of the child.

       (2.1) The information set forth in section 5329.1(a)
       (relating to consideration of child abuse and involvement
       with protective services).

       (3) The parental duties performed by each party on behalf
       of the child.

       (4) The need for stability and continuity in the child’s
       education, family life and community life.

       (5) The availability of extended family.

       (6) The child’s sibling relationships.

       (7) The well-reasoned preference of the child, based on
       the child’s maturity and judgment.

       (8) The attempts of a parent to turn the child against the
       other parent, except in cases of domestic violence where
       reasonable safety measures are necessary to protect the
       child from harm.

       (9) Which party is more likely to maintain a loving, stable,
       consistent and nurturing relationship with the child
       adequate for the child’s emotional needs.




                                    -9-
J-A16032-20


          (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, education and special
          needs of the child.

          (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or ability
          to make appropriate child-care arrangements.

          (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with one
          another. A party’s effort to protect a child from abuse by
          another party is not evidence of unwillingness or inability
          to cooperate with that party.

          (14) The history of drug or alcohol abuse of a party or
          member of a party’s household.

          (15) The mental and physical condition of a party or
          member of a party’s household.

          (16) Any other relevant factor.

23 Pa.C.S.A. § 5328. “All of the [best interest] factors … are required to be

considered by the trial court when entering a custody order.”           J.R.M. v.

J.E.A.,   33   A.3d   647,   652   (Pa.   Super.   2011)   (emphasis    omitted).

Additionally, when a trial court awards custody, it “shall delineate the

reasons for its decision on the record in open court or in a written opinion or

order.” 23 Pa.C.S.A. § 5323(d).

      In expressing the reasons for its decision, “there is no required
      amount of detail for the trial court’s explanation; all that is
      required is that the enumerated factors are considered and that
      the custody decision is based on those considerations.” M.J.M.
      v. M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013), appeal denied,
      [620 Pa. 710], 68 A.3d 909 (2013). A court’s explanation of
      reasons for its decision, which adequately addresses the relevant
      factors, complies with Section 5323(d). Id.


                                      - 10 -
J-A16032-20


A.V. v. S.T., 87 A.3d 818, 822-23 (Pa. Super. 2014).

       Article III(a) of the ICPC provides as follows:

       No sending agency shall send, bring or cause to be sent or
       brought into any other party state, any child for placement in
       foster care or as a preliminary to a possible adoption unless the
       sending agency shall comply with each and every requirement
       set forth in this article[,] and with the applicable laws of the
       receiving state governing the placement of children therein.

62 P.S. § 7616; see also 62 P.S. § 761, Article II(d) (defining “placement,”

in relevant part, as “the arrangement for the care of a child in a family, free

or    boarding   home,     or   in   a   child   caring   agency   or   institution....”).

Additionally, Article V(a) states, in relevant part, as follows:

       The sending agency shall retain jurisdiction over the child
       sufficient to determine all matters in relation to the custody,
       supervision, care, treatment and disposition of the child which it
       would have if the child had remained in the sending agency’s
       state until the child is adopted, reaches majority, becomes self-
       supporting, or is discharged with the concurrence of appropriate
       authority in the receiving state. ... The sending agency shall
       continue to have financial responsibility for support and
       maintenance of the child during the period of the placement….

Id.

       In discussing the best interest factors, the trial court provided the

following analysis and discussion:

              Factor (1) concerns which party is more likely to
       encourage and permit frequent and continuing contact between
       the children and another party. This factor favors all parties [in
       this case].
____________________________________________


6 62 P.S. § 761 is implemented by the regulations at 55 Pa. Code
§ 3130.41.



                                          - 11 -
J-A16032-20



           Factor (2) concerns the present and past abuse
     committed by a party or member of the party’s household.
     Whether there is a continued risk of harm to the child or an
     abused party and which party can better provide adequate
     physical safeguards and supervision of the child. This issue of
     abuse is a factor with regard to the parents in that [Maternal
     Grandmother] and the Agency agree that [the Parents’] illegal
     use of methamphetamines is a serious risk to these young
     [C]hildren.    [Maternal Grandmother,] to her credit[,] has
     improved her life by securing a degree as a [r]egistered [n]urse,
     continues to improve upon her qualifications as a [r]egistered
     [n]urse, moved to New Hampshire to start a new life[,] and has
     garnered employment as a [r]egistered [n]urse[,] thereby
     improving     her   financial  status.     However,     [Maternal
     Grandmother] does have an early history with the Agency.
     [Maternal Grandmother’s] two children, especially Mother, still
     have a drug addiction to methamphetamine[s], and there was a
     [drug] history with the son[,] who has also moved to New
     Hampshire to be close to [Maternal Grandmother] and his sister,
     Mother herein.        The Agency’s concern about [Maternal
     Grandmother’s] ability to protect the [C]hildren from the
     [P]arents is real and palpable upon the [c]ourt’s observations of
     the [P]arents in the [c]ourtroom. This factor favors the Agency.

           Factor (3) concerns the parental duties performed by
     each party on behalf of the child. The Agency[,] through its
     protective services in [the] foster parent program[,] have [sic]
     been providing excellent care for the [C]hildren[,] especially for
     B.M.’s health needs.        Having foster parents and Agency
     employees maintain up-to-date medical care for all the
     [C]hildren is imperative. [Maternal Grandmother’s] aspiration to
     keep the family together and raise the [C]hildren as blood
     members of her family is admirable. However, the realities of
     the situation are that[,] even though [Maternal Grandmother]
     has a flexible work schedule, it would be extremely difficult for
     her to provide a stable environment, perform parental duties,
     and/or provide for child care co-existent with her employment
     responsibilities for three children ages 2 [years], 1 year and five
     months, and a newborn[,] plus provide supervised visits with the
     drug[-]addicted parents. As such, this factor favors the Agency.

           Factor (4) concerns the need for stability and continuity
     in the child’s education, family life and community. For the

                                   - 12 -
J-A16032-20


     reasons already stated under Factor 3, the need for stability and
     continuity in the [C]hildren’s education, [sic] and family life
     favors the Agency.

           Factor (5) concerns the availability of extended family.
     [Maternal Grandmother] admittedly has no extended family in
     New Hampshire but moved to New Hampshire for financial
     incentives and to improve her life. However, her children[,] who
     also moved to New Hampshire to be closer to Maternal
     Grandmother[,] have serious addiction issues which clearly
     affect their availability as extended family. The Agency foster
     parents are always supervised by the Agency and provide ample
     continuous care for the [C]hildren. This factor also favors the
     Agency.

           Factor (6) concerns the child’s sibling relationships.
     Currently the [C]hildren are together in foster care. We agree
     that [Maternal Grandmother’s] aspirations to raise the [C]hildren
     in a bonded familial setting is best, but at this moment the bond
     among the [C]hildren is still being maintained with [Maternal
     Grandmother] and her family by the foster parents and the
     Agency. This factor favors the Agency.

            [With regard to 23 Pa.C.S.A. § 5328(a)(7), the trial court
     found that the Children are too young to express a preference;
     the trial court found 23 Pa.C.S.A. § 5328(a)(8) inapplicable; and
     it found that 23 Pa.C.S.A. § 5328(a)(9) favored Maternal
     Grandmother.]

           Factor (10) concerns which party is more likely to attend
     to the daily physical, emotional, developmental, educational and
     special needs of the child. This factor favors the Agency because
     of the time constraints upon [Maternal Grandmother’s]
     employment and her financial circumstances.                [Maternal
     Grandmother] works full-time from 3:00 p.m. until 11:00 p.m.
     as a [r]egistered [n]urse. It will be necessary for child care to
     be secured for [the Children].            [Maternal Grandmother]
     presented evidence that she is able to provide child care service
     through a local caretaker[;] however, it is important that[,]
     before the stability of the [C]hildren is placed at risk by awarding
     legal and physical custody to [Maternal Grandmother,] it is
     imperative that the [ICPC] Request be completed, and that[,]
     upon receipt of the [ICPC] Request report, a Judicial Review
     Hearing can be schedule [sic] with the Juvenile Division of the

                                    - 13 -
J-A16032-20


     Court of Common Pleas of Schuylkill County to then consider
     [Maternal Grandmother’s] request for custody.

           Factor (11) concerns the proximity of the residences of
     the parties.      This factor is not applicable.       [Maternal
     Grandmother] and the [P]arents reside in New Hampshire. The
     [C]hildren are currently residing in Schuylkill County in foster
     care. The [P]arents moved from Schuylkill County after having
     lived and resided in Schuylkill County for a significant time to
     follow [Maternal Grandmother] to New Hampshire when the
     [C]hildren were placed in foster care. The Dependency Court
     found the [P]arents’ drug addiction prevents them from properly
     caring for the [C]hildren. [Maternal Grandmother] also moved
     from Schuylkill County to improve her lifestyle. The parties are
     now in New Hampshire leaving the [C]hildren with the Agency
     while this custody action is pending.

           Factor (12) concerns each party’s availability to care for
     the child or ability to make appropriate child care arrangements.
     This factor was covered in Factors 10 and 11.

           Factor (13) concerns the level of conflict between the
     parties and the willingness and ability of the parties to cooperate
     with one another. A party’s effort to protect a child from abuse
     by another party is not evidence of unwillingness or inability to
     cooperate with that party. [Maternal Grandmother] and Mother
     and Father have no conflict[,] as Mother and Father fully support
     [Maternal Grandmother’s] request for legal and physical custody
     and the Agency has indicated [its] intention to terminate its
     involvement should [Maternal Grandmother] be awarded
     custody.

            Factor (14) concerns the history of drug or alcohol abuse
     of a party or member of a party’s household. As already
     mentioned, it is important to allow the Agency to complete the
     [ICPC] Request and obtain a report to verify [Maternal
     Grandmother’s status[,] since the Agency has had a history with
     her and [Maternal Grandmother’s own children [Mother and
     Maternal Uncle] have substance abuse problems and are in need
     of intensive treatment. This factor favors the Agency.

          Factor (15) concerns the mental and physical condition of
     a party or member of a party’s household.            As already
     mentioned, it is important to allow the [A]gency to complete the

                                   - 14 -
J-A16032-20


      [ICPC] Request and obtain a report to verify information
      concerning   [Maternal    Grandmother]        and    [Maternal
      Grandmother’s] household. This factor favors the Agency.

Trial Court Opinion, 12/18/19, at 7-12 (emphasis in original).

      Pursuant to 23 Pa.C.S.A. § 5328, the trial court appropriately gave

weighted consideration to those factors which affect the safety of the

Children. See Trial Court Opinion, 12/18/19, at 7-8, 12. In particular, the

trial court considered the Children’s safety in relation to the factors that

involved Mother’s and Father’s history of drug use, which remained active at

the time of the hearing.        Id.     The court also considered Maternal

Grandmother’s history with CYS while raising Mother and Mother’s brother,

who both had been adjudicated dependent and had truancy issues while in

school, and who both have remained active drug users. Id.         Additionally,

the record evidences CYS’s concern about Mother’s illnesses when she was in

school and in Maternal Grandmother’s care and custody. Id. at 12. The trial

court found that Maternal Grandmother had a history of being uncooperative

with CYS and having instability in her housing for her family, and a history of

a suspected domestic violence situation with a prior paramour and drug-use

situation of her own. Id.

      Further, the trial court expressed legitimate concern that Maternal

Grandmother would make a bi-weekly drive from New Hampshire to

Pennsylvania to visit the Children with the Parents, and that the Parents

tested positive for methamphetamines when in Pennsylvania, yet Maternal


                                      - 15 -
J-A16032-20


Grandmother claimed to be unaware that they were actively using drugs.

Id. at 13.    This denial on her part is concerning, and bears further

exploration by the trial court before it is assured that Maternal Grandmother

will not entrust the Children to the care of Parents in New Hampshire after

they are outside the jurisdiction of the Commonwealth.

      Moreover, the trial court found that although Maternal Grandmother is

presently   employed   as   a   registered    nurse   in   New   Hampshire,   her

employment requires her to be out of her home, at a minimum, between 3

p.m. and 11 p.m. daily.     Id. at 8-10.      While Maternal Grandmother had

spoken with a potential childcare provider who could come into her home

and with a daycare center, she did not have a firm childcare plan in place for

the three Children, who were under the age of three years old at the time of

the hearing. Id. at 10-11. Unlike a situation in which a single parent must

work and arrange for childcare while away from the children, the trial court

has a legitimate concern for the safety of the Children if Maternal

Grandmother were to entrust them to Mother and Father, or to her son, all

of whom have known drug abuse issues.           Id. at 7-12.     These individuals

would be her only extended family available to assist her in caring for the

Children if her childcare were unavailable. Id. at 9.

      Furthermore, Maternal Grandmother’s failure to complete an ICPC

Request is a matter which was appropriate for the trial court to consider

pursuant to 23 Pa.C.S.A. § 5328(a)(16). Under the ICPC, Schuylkill County


                                     - 16 -
J-A16032-20


CYS must have an ICPC request completed in order to assess Maternal

Grandmother as a placement option.               See 62 P.S. § 761; 55 Pa. Code §

3130.41.     As the sending state, Pennsylvania is required to obtain state

approval from the receiving state, New Hampshire, prior to sending the

Children to placement in another state. See 55 Pa. Code § 3130.41. Under

the   circumstances,       the   trial   court     appropriately   required   Maternal

Grandmother to complete the ICPC so that CYS could obtain more

information about the safety of the Children before the court in Pennsylvania

would send them to be in her custody in New Hampshire. 7 We conclude that

the trial court appropriately analyzed the custody best interest factors under

section 5328(a) of the Custody Act, weighing those factors between custody

remaining with CYS or being awarded to Maternal Grandmother.                      See

C.A.J., supra. Accordingly, we affirm the Order of the trial court.

       Order affirmed.




____________________________________________


7 Notably, the trial court did not preclude Maternal Grandmother from filing a
new complaint for custody, or even from seeking to adopt the Children, after
the completion of the ICPC process, as it dismissed her custody Complaint
without prejudice. At that point, the trial court would have the information
necessary to determine the safety of the Children if Maternal Grandmother
were awarded custody or permitted to adopt them.




                                          - 17 -
J-A16032-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2020




                          - 18 -